Title: Rodolph Schaer to Thomas Jefferson, 25 March 1819
From: Schaer, Rodolph
To: Jefferson, Thomas


          
            Sir,
            Washington City the 25th march, 1819 
          
          Having learned from several news papers, that a university is forming, under your patronage, in Virginia, and presuming, that the founders thereof will be desirous of providing the same with every object necessarily appartaining to institutions of this nature, I hereby, take the liberty to offer you respectfully the following articles, presently in my possession.
          I A philosophical apparatus, consisting of
          one telescop, 3 feet 10 inches by 6½ inches.
          one solar microscop
          one simple—do—
          an air-pump
          an electric machine
          a hydrostatic balanse
          a set of instruments to demonstrate the powers of mechanics comprising
          The lever
          The pulley, simple, & different systems of pullies.
          axis & wheel
          Cabstan,
          Inclined plan
          wedge & screw (This set of instruments is made of brass & Ivory)
          one pantograph—
          II a mineralogical cabinet, consisting of about three thousand specimens of minerals from France, Spain, Italy, Germany, England & other countries of Europe; also minerals from different parts of the U. States. This cabinet contains likewise a collection of 120 different sorts of polished marbles & alabasters from Europe; it is accompanied with a complete mineralogical apparatus, & particularly intended for lecturing
          
            
               
              III 
              a small collection of European shells,
            
            
              
              IV
              a collection of anticks 1320 specimens.
            
            
              
               V
              a collection of books & prints, comprising
            
          
          Tournefort, system of botany, 5 vol. fol. plants coloured
          Ichtiology by Bloch, 2 vol. fol. fish coloured
          natural history of Surinam, 3 vol. fol. with figures.
          History of insects by Geoffroy, 2 vol. 4o
          Animaux sans vertebre, by Lamark, 1 vol. 8o
          Tableau d. la Suisse, or a collection of the most interesting views of Swizzerland, 2 vol. fol.
          Architecture by Inigo Johns, 1 vol. fol.
          Modern italian and ancient architecture, 1 vol. fol.
          a collection of engravings of different subjects,
          Chimistry by Fourcroix, Chaptal, Lagrange, David, Klaproth &c.
          Experimental philosophy by Sigau, Hay Hauy, Bossut &c—
          mineralogy by Delametherie, Brochant, Cleaveland &c—
          Mathematics by Bossut, Lacroix, Clairaut &c
          Astronomy, by Newton & Delambre
          Geography consisting of several atlases & a number of separate maps.
          Also different works on history & other subjects, the whole of which I wish to dispose of, if possible, before the first of mai, at the moderate price of five-thousand dollars. Terms of payment would be easy & acceptable.
          The favour of a few lines from your hand, in answer to the above would infinitely oblige
          
            Dear sir,   your very humble servant
             R. Schaer
          
        